Citation Nr: 1412855	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960, May 1968 to October 1969 and January 1991 to July 1991.

Originally, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appealed the Board's April 2012 decision denying the his claim for an initial rating in excess of 30 percent for Meniere's syndrome to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the April 2012 Board decision and remanded the issue to the Board for action consistent with the Memorandum Decision. 

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court stated in the May 2013 Memorandum Decision that an August 2011 VA medical examination of the Veteran was inadequate in that the VA examiner provided insufficient rationale as to her opinion that the Veteran had a cerebellar gait that was not associated with his Meniere's disease.  The Veteran's claim must be remanded by the Board to obtain an adequate medical examination and opinion.  

The Board notes that the Veteran currently has a 10 percent rating in effect for service-connected tinnitus and a 10 percent rating in effect for service-connected bilateral hearing loss.

The RO has evaluated the Veteran's Meniere's disease under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204, which evaluates peripheral vestibular disorders.  Under DC 6204, peripheral vestibular disorders manifested by dizziness and occasional staggering, are rated 30 percent disabling.  The 30 percent evaluation is the maximum evaluation provided for under DC 6204.

The Veteran's Meniere's syndrome may also be rated under 38 C.F.R. § 4.87, DC 6205, which evaluates Meniere's syndrome (endolymphatic hydrops).  The next higher rating of 60 percent is warranted for Meniere's syndrome that is manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for Meniere's syndrome that is manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  All the criteria must be met because it is conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

The Veteran's virtual VA electronic folder contains VA medical treatment records, the most recent of which is dated December 7, 2011.  Copies of the Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from December 8, 2011 to present.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature, extent, and degree of severity of his Meniere's syndrome and how it impairs him functionally.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should provide information as to whether the Veteran's Meniere's syndrome is best characterized by hearing impairment with (a) vertigo less than once a month, with or without tinnitus; (b) attacks of vertigo and cerebellar gait occurring from 1 to 4 times a month, with or without tinnitus; or (c) attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

The examiner should specifically address whether or not the Meniere's syndrome produces a cerebellar gait and provide a complete explanation for his or her determination.  If the examiner determines that the Veteran has a cerebellar gait, but that such is not associated with the Meniere's syndrome, the examiner should provide an opinion as to the cause of the cerebellar gait and provide rationale for the opinion. 

3.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim, to include consideration of 38 C.F.R. § 4.87, DC 6205 that provides for rating under either that DC, or by separately rating vertigo, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

5.  Unless the higher initial rating claim on appeal is granted to the Veteran's satisfaction, furnish the Veteran and his attorney an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



